Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AND
CONTRIBUTION AGREEMENT, dated as of February 3, 2017 (this “Amendment”), is
entered into by and among the following parties:

(a) SPRINT SPECTRUM L.P., as initial Servicer (the “Servicer”);

(b) THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “SPEs” (the “SPEs”);
and

(c) THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “Originators” (the
“Originators”).

Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Sale and Contribution Agreement (as
defined below).

RECITALS

WHEREAS, the parties hereto entered into that certain Second Amended and
Restated Receivables Sale and Contribution Agreement, dated as of November 19,
2015 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Sale and Contribution Agreement”);

WHEREAS, concurrently herewith, the SPEs, the Servicer, the various purchasers
and purchaser agents, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
as SCC administrative agent party thereto, SMBC Nikko Securities America, Inc.,
as lease administrative agent, and Mizuho Bank, Ltd. as collateral agent and as
ISC administrative agent, are entering into that certain Second Amendment to the
Receivables Purchase Agreement (the “Second Amendment to the RPA”);

WHEREAS, the parties to the Receivables Sale and Contribution Agreement desire
to amend the Receivables Sale and Contribution Agreement on the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

1. Amendments to the Receivables Sale and Contribution Agreement. The
Receivables Sale and Contribution Agreement is hereby amended as follows:

(a) Section 5.4(e) of the Receivables Sale and Contribution Agreement is amended
by deleting the phrase “and (v) the Collateral Agent and each Administrative
Agent receives such additional certifications and opinions of counsel as it
shall reasonably request” where it appears therein and substituting the
following:



--------------------------------------------------------------------------------

, (v) the Servicer delivers to the Collateral Agent and each Administrative
Agent notice thereof and an updated Annex 1 and an updated Annex 3 to this
Agreement, in each case, on or prior to the date of such consolidation, merger,
sale lease or transfer (and Annex 1 and Annex 3, as applicable, shall be deemed
to be updated automatically upon the delivery of such annexes) and (vi) the
Collateral Agent and each Administrative Agent receives such additional
certifications and opinions of counsel as it shall reasonably request (including
any updated Internal Revenue Service Form W-9 (or any successor form))

(b) Annex 1 of the Receivables Sale and Contribution Agreement is replaced in
its entirety with Annex 1 hereto.

(c) Annex 3 of the Receivables Sale and Contribution Agreement is replaced in
its entirety with Annex 3 hereto.

2. Subject iPhone Lease Receivables. Each Originator hereby acknowledges, agrees
and confirms that pursuant to the Receivables Sale and Contribution Agreement
and as of the date hereof it (a) sells or contributes, as applicable, to its
Related SPE, and each SPE hereby purchases or acquires from its Related
Originator, all of such Related Originator’s right, title and interest in, to
and under the Subject iPhone Lease Receivables and the Related Assets relating
thereto and (b) absolutely assigns by way of capital contribution to its Related
SPE, and each SPE hereby accepts such capital contribution and acquires from its
Related Originator, all of such Related Originator’s right, title and interest
in, to and under the Lease Devices relating to any Subject iPhone Lease
Receivables. Each SPE hereby acknowledges, agrees to and confirms the foregoing
sales and contributions pursuant to the Receivables Sale and Contribution
Agreement.

For purposes of this Amendment, “Subject iPhone Lease Receivable” shall mean any
right to payment from a Person, whether constituting an account, chattel paper,
instrument or a general intangible (as such terms are defined under the UCC),
arising from the lease of an iPhone 6, iPhone 6 Plus, iPhone 6s or iPhone 6s
Plus or any later model of wireless smart-phone device manufactured by Apple
Inc. or its subsidiaries, by any Originator pursuant to a Lease Contract entered
into prior to the date hereof, including any payment obligations of such Person
with respect thereto; provided, however that (a) no right to payment or other
indebtedness owing by a Sanctioned Person shall (i) constitute a Subject iPhone
Lease Receivable or (ii) be deemed to have been sold or contributed to the
Sellers by the Originators hereunder and (b) Excluded Lease Receivables (as
defined in the Receivables Purchase Agreement after giving effect to the Second
Amendment to the RPA) shall not constitute Subject iPhone Lease Receivables.

3. Representations and Warranties. Each Person hereto hereby represents and
warrants as of the date hereof as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Receivables Sale and Contribution Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date).

 

2



--------------------------------------------------------------------------------

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Receivables Sale and Contribution Agreement as amended hereby, are within each
of its organizational powers and have been duly authorized by all necessary
organizational action on its part. This Amendment and the Receivables Sale and
Contribution Agreement as amended hereby, are such Person’s valid and legally
binding obligations, enforceable in accordance with their respective terms.

(c) No Termination Events. After giving effect to this Amendment and the
transactions contemplated hereby, no Event of Termination, Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event exists or shall
exist.

4. Entire Agreement. Except as otherwise amended hereby, all of the other terms
and provisions of the Receivables Sale and Contribution Agreement are and shall
remain in full force and effect and the Receivables Sale and Contribution
Agreement, as amended and supplemented by this Amendment, is hereby ratified and
confirmed by the parties hereto. After this Amendment becomes effective, all
references in the Receivables Sale and Contribution Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Receivables Sale and Contribution Agreement
shall be deemed to be references to the Receivables Sale and Contribution
Agreement as amended by this Amendment. This Amendment contains the entire
understanding of the parties with respect to the provisions of the Receivables
Sale and Contribution Agreement amended and supplemented hereby and may not be
modified except in writing signed by all parties. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Receivables Sale and Contribution Agreement other than as set
forth herein.

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon:

(a) receipt by the Collateral Agent and each Administrative Agent of duly
executed counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the parties hereto; and

(b) the effectiveness of the Second Amendment to the RPA in accordance with its
terms.

6. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

7. Severability. If any one or more of the agreements, provisions or terms of
this Amendment shall for any reason whatsoever be held invalid or unenforceable,
then such agreements, provisions or terms shall be deemed severable from the
remaining agreements, provisions and terms of this Amendment and shall in no way
affect the validity or enforceability of the provisions of this Amendment or the
Receivables Sale and Contribution Agreement, as applicable.

 

3



--------------------------------------------------------------------------------

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Sale and Contribution Agreement or any provision
hereof or thereof.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each party hereto, and their respective successors and permitted
assigns.

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart hereof by facsimile or other electronic means shall
be equally effective as delivery of an originally executed counterpart.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

SPRINT SPECTRUM L.P., as Servicer By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer SPRINT SPECTRUM
L.P. SPRINTCOM, INC. SPRINT TELEPHONY PCS, LLC TEXAS TELECOMMUNICATIONS, LLC
ALAMOSA WISCONSIN, LLC AIRGATE PCS, INC. SOUTHWEST PCS, LLC ALAMOSA MISSOURI,
LLC WASHINGTON OREGON WIRELESS, LLC HORIZON PERSONAL COMMUNICATIONS, LLC, each
as Originator By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer

First Amendment

 

S-1



--------------------------------------------------------------------------------

SFE 1, LLC SFE 2, LLC SFE 3, LLC SFE 6, LLC SFE 7, LLC SFE 11, LLC SFE 14, LLC,
each as an SPE By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Treasurer

First Amendment

 

S-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO

as of the date first above written:

SPRINT CORPORATION By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Treasurer

First Amendment

 

S-3